OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
This is an appeal from a conviction for possession of a controlled substance: Cocaine. Punishment was assessed by the trial court at 3 years incarceration and a $300 fine, both of which were probated.
The conviction was affirmed by the Austin Court of Appeals in a published opinion, Skelton v. State, 682 S.W.2d 380 (Tex.App. —Austin, 1984). From this, the Appellant has taken a petition for discretionary review.
We refuse the Appellant’s petition for discretionary review. However, as it is true in every case, refusal of discretionary review by this Court does not constitute an endorsement or adoption of the reasoning or language employed by the Court of Appeals.
The Appellant’s petition for discretionary review is refused.